                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHAWN ANDERSON, #09021-041,

      Petitioner,                                  Case No. 18-cv-10292
                                                   Hon. Matthew F. Leitman
v.

J.A. TERRIS,

     Respondent.
__________________________________________________________________/

                ORDER DENYING PETITIONER’S MOTION
               TO ALTER OR AMEND JUDGMENT (ECF #15)

      On January 23, 2018, Petitioner Shawn Anderson, proceeding pro se, filed a

petition for a writ of habeas corpus under 28 U.S.C. §2241 (ECF #1.) By order dated

October 9, 2018, this Court denied the petition. (ECF #13.) This Court entered

judgment against Anderson that same day. (ECF #14.) Anderson has now filed a

motion to alter or amend the judgment pursuant to Rule 59 of the Federal Rules of

Civil Procedure. (ECF #15.) Anderson contends that the Court made a clear error

of law. (See id.) The motion is DENIED because Anderson has not cited any legal




                                        1
authority that undermines the soundness of the Court’s decision, nor has he

otherwise demonstrated any error in the Court’s analysis or conclusion.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: November 14, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 14, 2018, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
